Let me start by 
congratulating His Excellency Mr. Joseph Deiss on his 
election to the presidency at the sixty-fifth session of 
the General Assembly, and assuring him of the fullest 
cooperation of the Icelandic delegation. 
 When I spoke for the first time from this 
distinguished rostrum last year, my country was 
ravaged by financial crisis. It left Iceland with a total 
collapse of the entire banking system. Our financial 
crisis was exacerbated by the worldwide recession, but 
I have to tell you, honestly, that to a large extent it was 
made in Iceland. It was the product of a system that 
embraced the neo-liberalistic view of rampant 
capitalism with lax regulations. Economic emergency 
laws had to be passed. And we needed the helping hand 
of our close family in the North, the Nordic nations, 
not least the Faroese, and our friends the Poles, in the 
form of currency loans, just to prevent our society from 
melting down. 
 Now we have swallowed the bitter medicine of 
fiscal cuts and radical financial reforms. We have 
embarked on close cooperation with the International 
Monetary Fund. And Iceland has now applied for 
membership of the European Union, on which the 
Icelandic people will decide in a referendum in due 
course. 
 A specially appointed prosecutor is now handling 
the cases of bankers who allegedly broke the law, and 
this week, parliament in Iceland is debating whether to 
prosecute former ministers. So we took firm, decisive 
action. 
 Well, I can tell you, the medicine worked. Iceland 
is pulling through. We are finally on the road to 
recovery. We are blessed with ample resources in the 
form of fish in the ocean, the fierce power of our 
waterfalls and geothermal geysers and a pristine 
natural environment that supports a flourishing tourism 
sector. Economic growth is, finally, returning to 
Iceland. 
 I am therefore very happy to inform the Assembly 
that, this summer, the International Monetary Fund 
declared that, technically, the recession in Iceland is 
over. I want to use this opportunity to thank Member 
States for their support and their understanding. 
 The crisis turned our eyes back to what really 
matters in life, the core values of democracy and 
human rights. At home, we have taken important steps 
to change the Constitution to increase the people’s 
power. We are also proud of having legally ensured full 
equality for same-sex partnerships, and we strongly 
urge other nations to remove all discrimination based 
on sexual orientation. 
 As the Assembly knows, our foreign policy has 
always reflected the high priority we place on gender 
equality. This year, we celebrate 95 years since women 
first gained the right to vote and 30 years ago since a 
woman was first elected President in Iceland. As 
members saw for themselves, with their own eyes, 
when the Icelandic Prime Minister spoke here this 
week, the Icelandic Government is now led by a 
woman. 
 In New York, we also have cause to celebrate. 
Iceland for years has supported a new and consolidated 
United Nations gender entity, and, look, today it is a 
reality. Well done, United Nations, you deserve a big 
pile of thanks for your vision and for your courage. I 
can state that Iceland will be a strong supporter of UN 
Women, just as we have been through the transitional 
phase. 
 There is also, I believe, another cause for this 
Assembly to celebrate, and that is the fact that next 
month we will celebrate the 10-year anniversary of 
resolution 1325 (2000). This has been a priority of the 
foreign policy of Iceland. Let the nations of the United 
Nations come together to celebrate by increasing the 
participation of women in peace negotiations. 
Empowering women is empowering society. 
 But it is exactly with reference to women’s rights 
that we have learned with utter sadness about the 
decision of Iranian courts to stone to death an Iranian 
woman, Sakineh Mohammadi Ashtiani. President 
Ahmadinejad, on behalf of the Icelandic people, I ask 
you to spare Ashtiani. 
 When we address the looming dangers of climate 
change, human rights are also at stake. Climate change 
will wreak havoc on the lives of a great number of 
people. It will erode what we as an international 
community have defined as their basic human rights. 
 Let me take three different examples. The small 
island nations in the Pacific are threatened by rising 
sea levels to such an extent that whole nations might be 
forced to leave the land of their forebears — Kiribati, 
for instance. The floods in Pakistan caused death to 
many and devastation to tens of millions of people. The 
  
 
10-54965 54 
 
melting of the Arctic ice may prevent my neighbours, 
the Inuits, from pursuing their traditional lifestyle 
based on hunting on the ice. 
 All this is aggravated by the limitless use of fossil 
fuels that is literally tipping the delicate balance of 
nature. We, the wealthy nations of the world, are 
therefore paying for the quality of our good life with 
the human rights of others. If we do not take drastic 
action, more radical action than what was agreed in 
Copenhagen, future generations will see ours as serial 
offenders against the human rights of peoples in need. 
 At the same time, millions of people lack access 
to safe drinking water and sanitation. It is a firm 
position of my Government that the right to safe 
drinking water and basic sanitation should be 
recognized as a human right, essential for the real and 
full enjoyment of life and all other human rights. 
 In the fight against climate change, Iceland tries 
to lead by example. We already meet 80 per cent of our 
energy needs through renewables, and that is far higher 
than any other nation can claim. We have campaigned 
for a new global climate fund with the goal of 
financing the transfer of green technologies to 
developing countries. 
 But we in Iceland also want to contribute in 
another way. As the Assembly knows, we have not 
been able to stop the volcanoes in Iceland from 
erupting with huge clouds of ash, but we have learned 
to harness the fierce power of the fire beneath, and put 
it to use as geothermal energy. Geothermal by itself, of 
course, will not solve all the climate problems, but in 
some parts of the world it could make a huge 
difference. 
 In East Africa, the utilization of geothermal 
potential could free the people of several nations from 
the bondage of energy poverty. They do, however, lack 
the geothermal expertise and the finances for the 
infrastructure. 
 Iceland, therefore, has formally engaged in 
discussions with some of the big nations operating, for 
example, in East Africa to form a partnership for a 
geothermal drive in countries with unused potential. 
Iceland would put up the expertise, the partners the 
necessary financing. This initiative could enable some 
countries to escape from energy poverty, industrialize 
without undue emissions and embark on the road to 
prosperity. 
 I have spent almost this entire speech of mine 
tonight talking about human rights in one form or 
another, and human rights cannot be debated without 
discussing the plight of the Palestinians and the people 
of Gaza. We now have the results of the experts, 
mandated by the Human Rights Council, who 
concluded that Israel broke international law by 
attacking the flotilla bringing humanitarian assistance 
to Gaza last spring. 
 Iceland has strongly condemned the raid. It drew 
a strong reaction from Icelandic society at large. I can 
tell the Assembly that the Icelandic nation is deeply 
sympathetic to the plight of the Palestinians, held in 
occupation by an oppressing Power. As I speak, we 
have Icelandic humanitarian workers being held up in 
Israel, trying to bring prosthetic feet to people in Gaza 
who have lost their limbs, people that urgently need 
assistance. This is not acceptable to Iceland. This is not 
acceptable to the world. This is inhuman and unjust, 
and we urge Israel not to prevent humanitarian 
assistance from reaching the needy in Gaza. 
 Yesterday, we heard President Obama urge 
patience, but we also heard a hidden hope in his words. 
Well, we know that sometimes dreams come true. 
Sometimes the unexpected happens. Sometimes we 
even have miracles. We in Iceland will, of course, 
strongly support the resumed direct talks, and let us all 
hope and pray for a solution that will allow us, as soon 
as possible, to welcome the independent State of 
Palestine as the 193rd member of the United Nations 
family. 
 In the meantime, all of us should use every 
possible, sensible way to demonstrate our solidarity 
with the people of Palestine. My country, Iceland, was 
not afraid to stand up and be counted on behalf of the 
people in the Baltic States almost 20 years ago, when 
Iceland was the first country to break the ice and 
recognize their independence. The same happened with 
regard to Croatia, Slovenia and later Montenegro. And 
today Iceland is not afraid to stand up for the 
Palestinian people either. Every nation has a duty to 
defend human rights. Every nation has a duty to speak 
up. That is no less true for Palestine, where human 
rights are broken — especially in Gaza — every day.